Title: From Benjamin Franklin to Joseph Galloway, 9 January 1768
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Jan. 9, 1768.
I wrote to you via Boston and have little to add except to acquaint you that some changes have taken place since my last, which have not the most promising aspect for America, several of the Bedford party being come into employment again; a party that has distinguished itself by exclaiming against us on all late occasions. Mr. Conway one of our friends, has resigned and Lord Weymouth takes his place. Lord Shelburne another friend, is stripped of the American part of the business of his office which now makes a distinct department, in which Lord Hillsborough is placed. I do not think this nobleman in general an enemy to America; but in the affair of paper money he was last winter strongly against us. I did hope I had removed some of his prejudices on that head, but am not certain. We have however increased the cry for it here, and believe shall attempt to obtain the repeal of the act,  though the Boston gazette and their resolutions about manufactures have hurt us much, having occasioned an immense clamour here. I have endeavoured to palliate matters for them as well as I can, and hope with some success. For having in a large company in which were some members of parliament, given satisfaction to all by what I alleged in explanation of the conduct of the Americans, and to show that they were not quite so unreasonable as they appeared to be, I was advised by several present to make my sentiments public, not only for the sake of America, but as it would be some ease to our friends here, who are triumphed over a good deal by our adversaries on the occasion. I have accordingly done it in the enclosed paper. I shall write you fully on other subjects very soon, at present can only add my respects to the committee, and that I am, dear sir, your faithful humble servant,
B. Franklin.
